tax_exempt_and_government_entities_division department of the treasur internal_revenue_service washington d c jan uniform issue list sde p-ma-t3 attention legend company a company b company c company d trustee e plan x dear this is in response to your request for a private_letter_ruling submitted by your authorized representative by letter dated date concerning the federal_income_tax consequences of the repayment of an exempt loan under sec_4975 sec_415 and sec_401 of the internal_revenue_code the code correspondence dated date date date date and date supplemented the request your authorized representative has submitted the following facts and representations company a sponsors plan x plan x is qualified under sec_401 of the code and consists of i an employee_stock_ownership_plan esop as described in sec_4975 of the code and ii a profit sharing plan which includes a qualified_cash_or_deferred_arrangement as described in sec_401 company a is a wholly-owned subsidiary of company b trustee e is the independent discretionary trustee of the trust established pursuant to the esop portion of plan x the trust page trustee e in its capacity as trustee of the trust purchased ares of roximately i percent of the outstanding common_stock of company b company b’s class a common voting_stock the shares constituting for se hc purchase_price and such purchase of shares being the original transaction’ a the trust borrowed from company b an amount equal to the purchase_price the loan’ pursuant to a term_loan and security_agreement dated company b borrowed a portion of the funds from an independent third-party lender you represent that the trust used the loan proceeds solely to purchase directly from shareholders of company b the shares primarily for the benefit of plan x participants and their beneficiaries the loan was secured_by a pledge of the shares subject_to release of the shares from such security as the loan was paid in accordance with the release provision in plan x and sec_54_4975-7 of the income_tax regulations the regulations and section 408b-3 of the department of labor regulations the dol regulations you also represent that the loan constitutes an exempt loan within the meaning of sec_4975 of the code sec_408 of erisa sec_54_4975-7 of the regulations and section 408b-3 of the dol regulations at the time the loan was entered into company a contemplated that plan x would continue at least until the loan was repaid over the amortization period and all shares in the suspense_account were allocated to the participants each month since the original transaction company a has contributed sufficient funds to plan x to enable it to make all payments on the loan on a timely basis approximately i years after the original transaction company b received an unsolicited inquiry from company c an unrelated publicly-traded corporation regarding the purchase of all of the issued and outstanding_stock of company b subsequently certain shareholders of company b including trustee e on behalf of plan x entered into negotiations with company c and company d a wholly-owned subsidiary of company c on or about be substantially_all of the shareholders of company b including trustee e entered into a stock purchase agreement the agreement with company c and company d under which company d will acquire all of the issued and outstanding_stock of company b for cash the purchase_price will be an amount sufficient for trustee e to repay the loan in full with and into company d will follow the purchase the stock purchase considered together with the subsequent merger as a single integrated transaction the transaction’ is intended to qualify for federal_income_tax purposes as a tax-free reorganization under the provisions of sec_368 of the code a merger of company b the value of the shares held by plan x for purposes of the proposed transaction subject_to certain adjustments specified in the agreement is expected to represent an increase of approximately wi percent over the purchase_price of the shares in nd an increase of approximately ij percent over the value of the shares as determined by the fiduciaries of plan x on the transaction is subject_to an escrow arrangement relating to certain post- closing indemnity obligations of the shareholders of company b page trustee e has agreed that at closing the trust will repay the loan in full following payment of the loan the remaining proceeds of the transaction with respect to the unallocated shares excess sale proceeds’ will be allocated to participants’ accounts under plan x the excess sale proceeds realized by the trust in the transaction will consist of both i the amounts to be held in escrow under an escrow agreement to which trustee e is a party which will be allocated later when the escrow terminates and ii amounts to be allocated to individual accounts under plan x effective as of the closing date of the transaction closing date in accordance with subsection e of plan x as amended amounts held in the escrow agreement when released from escrow if any will be allocated in the same manner to the accounts of the same individuals who are eligible to receive an allocation of the original allocation of excess sale proceeds at the closing date the esop portion of plan x will be terminated after the escrowed amounts are released from escrow and allocated to participants’ accounts the total amount in the escrow under the escrow agreement is the portion of the escrow funds attributable to the esop is dollar_figure escrow agreement provides in sec_3 that if no claim is made against the escrow fund by company d the esop’s share of the escrow funds will be distributed to the esop trustee on the fifth anniversary of the closing date the length of the escrow agreement was negotiated by company c and the selling shareholders one of which was trustee e in connection with its review of the terms of the sale trustee f obtained the advice of its independent financial advisor which issued an opinion to the effect that the transaction including the escrow agreement was fair to plan x and its participants the resulting dollar amount and the five-year term of the escrow agreement were based primarily on two large class action lawsuits that are pending against company a the results of which cannot be predicted the based on the foregoing you have requested the following rulings the use of the cash proceeds of the sale of the shares held by plan x to repay plan x’s indebtedness does not cause the loan to fail to satisfy the requirements for exemption under sec_4975 of the code any allocation of excess sale proceeds made to the accounts of the participants of plan x as a result of the transaction will not constitute annual_additions to participants’ accounts for purposes of sec_415 of the code when allocated to the participants’ accounts an esop is an arrangement designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under sec_401 of the code or a stock_bonus_plan and a money purchase plan qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities usually from the employer the esop_loan is generally guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of plan participants in accordance with the rules of sec_54_4975-11 of the page regulations the esop generally uses employer contributions to the plan to repay the exempt loan under sec_4975 of the code an esop_loan generally is exempt from the prohibitions provided in sec_4975 of the code and the excise_taxes imposed by sec_4975 and b of the code only if the loan is primarily for the benefit of the participants and beneficiaries of the plan the primary benefit requirement sec_54_4975-7 of the regulations provides that all of the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of employer stock whether contributions to the esop are recurring and substantial and the extent to which the method of repayment of the loan benefits the employees all aspects of the loan transaction including the method of repayment will be scrutinized to determine whether the primary benefit requirement is satisfied sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for the repayment of an exempt loan through contributions to the plan sec_54_4975-7 of the regulations provides for the repayment of the loan in the event of default however the exemption provided by sec_4975 of the code and described in the associated regulations will not fail to be met merely because the trustee sells the unallocated suspense_account shares and used the proceeds to repay the exempt loan if such transaction satisfies the primary benefit requirement based on all the surrounding facts and circumstances it is represented that since the original transaction company a has contributed as sufficient funds to enable plan x to enable it to make all payments on a timely basis a result of the unanticipated offer to purchase all of company a stock by company c company a stock held in the suspense_account was sold at a significant premium and the portion of the proceeds remaining after repayment of the loan will be allocated to the esop participants the esop will be terminated as soon as the escrow amounts are released from escrow and allocated to participants’ accounts upon consideration of all the surrounding facts and circumstances of this case in accordance with sec_54_4975-7 of the regulations we conclude with respect to your first ruling_request that the use of the cash proceeds of the sale of the shares held by plan x to repay plan x’s indebtedness does not cause the loan to fail to satisfy the requirements for exemption under sec_4975 of the code with respect to your second ruling_request sec_415 of the code provides that contributions and other additions under a defined_contribution_plan with respect to a participant for any taxable_year may not exceed the limits of subsection c sec_415 generally prohibits contributions and other additions under all defined contribution plans of an employer including an esop with respect to any participant for any limitation_year from exceeding the limitations in sec_415 sec_415 of the code provides that contributions and other additions with respect to a participant shall not when expressed as an annual_addition to the participant's account exceed the lesser_of a dollar_figure or b of the participant's_compensation sec_415 defines annual_addition as the sum for any year of employer contributions the employee contributions and forfeitures page sec_415 of the code provides that if no more than one-third of the employer contributions to an employee_stock_ownership_plan are allocated to highly compensated employees then certain forfeitures and certain contributions used to repay interest on the exempt loan are not subject_to the limitations imposed by sec_415 sec_1 g of the regulations sets forth special rules for employee_stock_ownership_plans sec_1 g provides in part that for purposes of applying the limitations of sec_415 of the code and sec_1 g of the regulations the amount of employer contributions which is considered an annual_addition for the limitation_year is calculated with respect to employer contributions of both principal and interest used to repay the exempt loan for that limitation_year sec_1 b i of the regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat certain allocations to participant accounts as giving rise to annual_additions sec_54_4975-7 of the regulations provides in part that an exempt loan must provide for the release from encumbrance under this subdivision i of plan assets used as collateral for the loan for each plan_year during the duration of the loan the number of securities released must equal the number of encumbered securities held immediately before release for the current plan_year multiplied by a fraction the numerator of the fraction is the amount of the principal and interest_paid for the year the denominator of the fraction is the sum of the numerator plus the principal and interest to be paid for all future years the proceeds used to repay the loan result from the sale of the shares to company d in a bona_fide transaction and do not result from employer contributions employee contributions or forfeitures the excess sale proceeds reflects the extent of the appreciation in the value of the shares held in the suspense_account as previously noted sec_1 b i of the regulations provides that the commissioner may in appropriate cases considering all of the facts and circumstances treat certain allocations to participant accounts as giving rise to annual_additions in the present case the proceeds result from the repayment of the loan following the sale of the unallocated plan assets to company d in this transaction we have determined that no employer contributions were used to repay the loan accordingly in our view the facts and circumstances of the present case do not support the recharacterization of the esop suspense_account allocations as annual_additions under the authority of sec_1 b i accordingly we conclude with respect to your second ruling_request that any allocation of excess sale proceeds made to the accounts of the participants of plan x as a result of the transaction will not constitute annual_additions to participants’ accounts for purposes of sec_415 of the code when allocated to the participants’ accounts in reaching these conclusions we have assumed that i the loan extended by company a to plan x is an exempt loan under sec_4975 of the code at all relevant times ii plan x qualifies under sec_401of the code and its esop portion and constitute an esop under sec_4975 at all relevant times and iii page the allocations as described in your second ruling_request will not violate sec_401 no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code also we express no opinion as to whether the subject transactions comply with title of employee retirement income security act erisa because title of erisa is within the jurisdiction of the department of labor this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office private_letter_ruling please contact id at _ not a toll-free number if you have any questions concerning this sincerely yours v bee bras frances v sloan manager employee_plans technical group cc
